Citation Nr: 0732185	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-40 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for claimed diabetes 
mellitus, type II.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in March 2006.  

The claim of service connection for hypertension was the 
subject of a previous RO decision in July 1989.  The Board 
has a legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for hypertension 
and the claim of service connection for diabetes mellitus, 
type II are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence added to the record since the July 
1989 rating decision is more than cumulative in nature and 
does raise a reasonable possibility of substantiating the 
veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
hypertension was denied in a rating decision by the RO in 
July 1989.  The veteran applied to reopen the claim in May 
2003.  

In the December 2003 rating decision, the RO determined that 
the evidence of record showed that the veteran was being 
treated for hypertension, but, did not show that the 
hypertension was incurred or aggravated during service or was 
manifested to a compensable degree of severity within one 
year following discharge.  Further the evidence did not show 
hypertension was secondary to any service-connected 
disability.  

However, since the July 1989 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim. 

Since that decision, the veteran has submitted VA treatment 
records replete with reference to treatment for diagnosed 
hypertension.  

Also submitted was a transcript of the veteran's RO hearing 
before a DRO.  During the hearing, the veteran testified that 
his blood pressure was normal before he entered military 
service.  He reported being discharged as a result of 
elevated blood pressure.  Since his discharge, his blood 
pressure had remained high, and he had been prescribed 
medication to help control his blood pressure.  VA doctors 
told him that his diagnosed hypertension was related to his 
military service.  

The veteran also submitted an April 2006 examination report, 
in which he reported a history of hypertension dating back to 
his military service in 1972.  However, he stated that he was 
not treated for the condition until 1980.  He had some 
shortness of breath but denied any chest pain.  He had no 
coronary artery disease.  

On examination, his blood pressure readings were 182/100, 
180/100, and 182/98 respectively.  The examiner noted that a 
review of the claims file revealed an entrance examination 
report with blood pressure readings of 160/100 and 154/90.  
The examiner opined that these readings were consistent with 
a diagnosis of hypertension.  

The examiner further opined that there was not sufficient 
evidence to suggest that the veteran's military service 
aggravated his hypertension beyond normal progression.  

This additional evidence of record in this case is new and 
does raise a reasonable possibility of substantiating the 
veteran's claim of service connection, in the Board's 
opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hypertension.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for 
hypertension, the Board finds that additional development is 
necessary with respect to that claim.

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness, the evidence must 
clearly and unmistakably show not only that the disorder at 
issue pre-existed entry into service, but that the disorder 
did not undergo aggravation in or as a result of service.  

In this regard, the Board notes that in the October 1969 pre-
induction examination the veteran had blood pressure readings 
of 160/100 and 154/90.  There was a recommendation that the 
veteran's blood pressure be re-checked in 3 days.  However, 
there was no diagnosis of hypertension.  Remaining service 
records contain no diagnosis of hypertension.  

The Board notes that in an April 2006 examination, the 
examiner opined the blood pressure readings noted on the pre-
induction examination report were consistent with a diagnosis 
of hypertension and that there was not sufficient evidence to 
suggest that the veteran's military service aggravated his 
hypertension beyond normal progression.  

The Board finds that a new VA examination is warranted to 
clarify whether the veteran's hypertension (1) clearly and 
unmistakably preexisted service and (2) did not undergo 
aggravation as a result of his service.

As to the veteran's claim for service connection for diabetes 
mellitus, type II, the Board observes that, during his March 
2006 RO hearing, the veteran indicated that he had received 
treatment at the VA medical center since August 2005.  

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the VA medical 
facilities.  See 38 C.F.R. § 3.159(c)(2).  Thus the Board 
finds that the RO should obtain all VA treatment records 
since August 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
diabetes and hypertension since August 
2005.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine whether his 
currently diagnosed hypertension was 
incurred in or aggravated by service.  
The claims folders, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.   A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any 
indicated studies should be performed.  

The examination should address the 
nature, extent, and likely etiology of 
the currently diagnosed hypertension.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to the currently 
diagnosed hypertension: 

*	Does the evidence of record clearly 
and unmistakably show that 
hypertension existed prior to the 
veteran's entrance onto active duty?  

*	If the examiner believes the 
hypertension existed prior to the 
veteran's entrance onto active duty, 
did the condition clearly and 
unmistakably undergo NO chronic 
increase in severity during or as a 
result of service?

*	If the physician is of the opinion 
that hypertension did not preexist 
service, is it at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that the current 
hypertension had its onset in 
service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  After completion of the above 
development, the veteran's claims of 
service connection for hypertension and 
diabetes mellitus should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals























Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


